        Case 1:19-mc-00145-TSC Document 339 Filed 12/01/20 Page 1 of 26




         ***EXECUTIONS SCHEDULED FOR DECEMBER 10 AND 11, 2020***

                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

IN THE MATTER OF THE FEDERAL                          )
BUREAU OF PRISONS’ EXECUTION                          )
PROTOCOL CASES,                                       )
                                                      )
Lead case:     Roane et al. v. Barr et al.            )
                                                      )
                                                      )      Case No. 19-mc-00145-TSC
                                                      )
THIS DOCUMENT RELATES TO:                             )
                                                      )
ALL CASES                                             )
                                                      )
Bourgeois v. United States Department                 )
of Justice, et al., No. 12-cv-0782-TSC                )

                 REPLY MEMORANDUM IN SUPPORT OF
     MOTION FOR PRELIMINARY INJUNCTION BARRING THE EXECUTION
       OF PLAINTIFFS BRANDON BERNARD AND ALFRED BOURGEOIS

       Defendants are in violation of the letter, spirit, and purpose of a Texas statute requiring

that a prisoner receive at least 91 days’ notice of an execution date, and this Court has already

held that state statutes governing the timing of executions are binding on Defendants under the

Federal Death Penalty Act. See 18 U.S.C. § 3596(a) (requiring implementation of a federal death

sentence “in the manner prescribed by the law of the State in which the sentence is imposed”);

ECF No. 261 (Memorandum Opinion of Sept. 20, 2020), at 30-31.

       Defendants first assert that the Court should deny the requested preliminary injunction on

a number of procedural grounds, but all lack merit. Plaintiffs have not forfeited their claim based

on Tex. Code Crim. Proc. Art. 43.141(c), because they raised it as soon as they learned that

Defendants would violate that requirement in setting their execution dates and that the violation

would cause them irreparable harm. And in all events, any forfeiture should be excused in light


                                                 1
        Case 1:19-mc-00145-TSC Document 339 Filed 12/01/20 Page 2 of 26




of the severe harm at stake: Defendants’ violation of the 91-day requirement has illegally

truncated Plaintiffs’ opportunity to pursue their remaining claims and clemency applications.

Plaintiffs’ claim also is not barred by res judicata or law of the case doctrine; those doctrines

apply only where there has been a prior judgment on the merits. There has been no such

judgment here, as both this Court and the D.C. Circuit dismissed Plaintiffs’ prior FDCA claims

for lack of a live controversy. Finally, Rule 60(b) has no application, as Plaintiffs bring a new

claim that is not encompassed by the prior judgment, which concerned distinct violations of

other provisions of state law.

       Defendants’ remaining arguments are equally without merit. On the question of FDPA

compliance, Defendants offer no reason why the Court should change its mind on the dispositive

issue: that the scheduling of an execution concerns the “implementation” of a death sentence,

which covers details such as the “time, date, place, and method of execution.” In re Federal

Bureau of Prisons’ Execution Protocol Cases, 955 F.3d 106 (D.C. Cir. 2020) (Rao, J.,

concurring); ECF No. 261 at 29-30. Neither do Defendants meaningfully rebut Mr. Bernard’s

and Mr. Bourgeois’s showing of irreparable harm from the statutory violation. The purpose of

the Texas statute is to ensure that the prisoner has additional time to seek judicial relief and

executive clemency. Defendants’ fast-tracked execution dates impair that purpose, all the while

depriving both Plaintiffs of the 91 days of additional life that state law provides them through the

FDPA. Defendants are also wrong about the balance of equities. Defendants invoke the public’s

interest in the prompt enforcement of criminal judgments, but they do not explain their sudden

rush to execute two men next week after so many years of Government-induced delay, nor why

the sudden need for haste outweighs the public’s interest in following the law. The Court should

enjoin Plaintiffs’ illegally scheduled executions.


                                                  2
        Case 1:19-mc-00145-TSC Document 339 Filed 12/01/20 Page 3 of 26




   I.        PLAINTIFFS BERNARD AND BOURGEOIS ARE LIKELY TO SUCCEED
             ON THE MERITS OF THEIR FDPA CLAIM

        A.     Plaintiffs’ FDPA Claim Is Neither Forfeited Nor Barred by Res Judicata

        1.     Defendants contend at the outset that Plaintiffs Bernard and Bourgeois have failed

to show a substantial likelihood of success on the merits of their FDPA claim because they either

forfeited or waived their claim to injunctive relief based on Texas’ 91-day scheduling rule, Tex.

Code Crim. Proc. Art. 43.141(c). Not so.

        a.     Defendants cite no law for the proposition that upon remand from a court of

appeals, a district court may no longer exercise its substantial discretion to accept a supplemental

or amended complaint raising a new claim. See Resp. at 5-6. Nor could they. After all, it is

axiomatic that “[l]eave to file a supplemental complaint is left to the Court’s discretion, and

should be freely granted where such supplementation will promote the economic and speedy

disposition of the controversy between the parties, will not cause undue delay of trial,

inconvenience and will not prejudice the rights of any other party.” Banks v. York, 448 F. Supp.

2d 213, 214 (D.D.C. 2006); see also Rio Grande Dam & Irrigation Co. v. United States, 215

U.S. 266, 274-75 (1909) (concluding the district court did not abuse its discretion in permitting

the United States to file a supplemental bill after remand); Fed. R. Civ. P. 15(d) (permitting the

filing of a supplemental pleading so that a plaintiff may “set[] forth transactions or occurrences

or events which have happened since the date of the pleading sought to be supplemented.).

        The course of this litigation demonstrates that Plaintiffs have not forfeited their FDPA

claim based on Defendants’ violation of Article 43.141(c). As Defendants point out, Plaintiffs

earlier raised a claim that Defendants were required to comply with a different provision of

Texas law that required executions to be set for 6 p.m. or later. See Resp. at 5 (“The only Texas

state statutory provision that Plaintiffs alleged to be in conflict with BOP’s Protocol was Tex.

                                                 3
        Case 1:19-mc-00145-TSC Document 339 Filed 12/01/20 Page 4 of 26




Code Crim. Proc. Art. 43.14(a), the provision requiring that executions take place after 6 p.m.”).

Plaintiffs raised that claim in the summer (such that it became the subject of the parties’

summary judgment briefing) because Defendants’ actions with respect to executions of Plaintiffs

performed in the summer—when executions were scheduled at various times of day, and

rescheduled on mere hours’ notice—gave them reason to believe that Defendants would fail to

comply with Texas’s 6 p.m. rule.

       By contrast, for almost a year, neither Mr. Bourgeois nor Mr. Bernard had any reason to

believe Defendants would violate Article 43.141(c)’s 91-day requirement for setting execution

dates. That is because when Defendants issued their first batch of death warrants on July 25,

2019, they expressly scheduled Mr. Bourgeois’ execution for January 13, 2020—172 days after

the date of the scheduling notice. Plaintiffs thus had no reason to include an Article 43.141(c)-

based FDPA claim in their amended complaint or any time after until after Defendants

announced their intent on July 31, 2020, to execute Mr. Bernard’s co-defendant, Christopher

Vialva, on September 24, 2020—a mere 55 days later—and then carried out that execution as

intended. By that point, however, the Court had already issued its decision granting summary

judgment to Defendants on Plaintiffs’ 43.14(a)-based FDPA claim. See ECF No. 261 at 27-31

(September 20, 2020). What is more, the only execution date that either Mr. Bernard or Mr.

Bourgeois had received in the course of this litigation up until this point—and even after

Plaintiffs filed their Rule 59(e) motion on Count V on October 6, 2020—had come with adequate

notice under Article 43.141(c).

       Moreover, mindful of this Court’s explicit skepticism that Defendants’ failure to comply

with statutory requirements of this nature could cause irreparable harm absent a particularized

showing of such harm to an individual plaintiff, id., Mr. Bernard and Mr. Bourgeois brought


                                                 4
        Case 1:19-mc-00145-TSC Document 339 Filed 12/01/20 Page 5 of 26




their Article 43.141(c) claim as soon as (but not before) the irreparable harm arising from

Defendants’ violation of Article 43.141(c) became evident. Mr. Bourgeois brought this claim as

soon as practicable after November 20, the date on which Defendants set his execution date for

December 11, a mere 21 days later—leaving insufficient time to pursue his intellectual disability

claim. And Mr. Bernard brought the claim as soon as it became clear that the 55 days’ notice he

received would not allow sufficient time to effectively pursue his clemency petition, and in

particular, to fully facilitate the groundswell of public support for commuting his sentence that

has grown extraordinarily since his execution date was set. See p. 6, infra. It should go without

saying that a plaintiff cannot forfeit an unripe or premature claim.

       Moreover, the traditional justifications for finding forfeiture or waiver are entirely absent

where, as here, the parties are before the District Court and the facts that formed the basis for

Plaintiffs’ new FDPA claim did not emerge until after the Court had already granted summary

judgment to Defendants on Plaintiffs’ original FDPA claim. Under these circumstances, applying

forfeiture or waiver to Plaintiffs’ supplemental FDPA claim neither assists in the “orderly

conduct of litigation” nor advances judicial economy. Crocker v. Piedmont Aviation, Inc., 49

F.3d 735, 739-40 (D.C. Cir. 1995). To the contrary, to apply forfeiture in these circumstances

would perpetuate an injustice by punishing Plaintiffs for not having foreseen Defendants’

particular intent to violate both the FDPA and Article 43.141(c).

       b.      Even assuming that Plaintiffs did somehow forfeit this claim (and they did not),

there are compelling reasons to excuse such forfeiture here. See Nat’l Parks Conservation Ass’n

v. Semonite, 422 F. Supp.3d 92, 95-96 (D.D.C. 2019) (“Even if defendants had forfeited their

right to contest vacatur, this Court would still have the authority to consider the appropriateness

of vacatur if injustice might otherwise result.” (internal quotation marks omitted)); see also


                                                  5
        Case 1:19-mc-00145-TSC Document 339 Filed 12/01/20 Page 6 of 26




Defenders of Wildlife & Ctr. for Bio. Diversity v. Jewell, 815 F.3d 1, 11 (D.C. Cir. 2016)

(“Appellants failed to raise these challenges in the district court and offer no basis to excuse their

forfeiture because injustice might otherwise result.” (internal quotation marks omitted)).

       To begin, the unlawfully truncated period of time between the scheduling order and the

date of the execution has compressed Mr. Bernard’s clemency process. This, combined with

critical staffing shortages in the Office of the Pardon Attorney, raise significant questions

concerning the attention the Office will be able to devote to his application. See E. Tammy Kim,

New Yorker, Trump’s Final Cruelty: Executing Prisoners (Nov. 25, 2020), https://www.

newyorker.com/news/daily-comment/trumps-final-cruelty-executing-prisoners (spokesperson for

the Pardon Office conceding that COVID-19 has interfered with the Office’s ability to fully

evaluate applications). Worse still, because ensuring that a clemency application receives

appropriate attention depends on contacts with the particular decisionmakers who will assist the

President in making his determination, the clemency process cannot be started months or years

before a prisoner’s execution date draws near. And because public attention tends to focus on

pending clemency applications only after an execution date has been set, adequate time between

the execution notice and the actual date is critically necessary to enable the prisoner to engage in

public advocacy and gather grassroots support. As illustrated by the publication of the New

Yorker article on November 25—and a Washington Post editorial on November 29 arguing that

Mr. Bernard should not be executed, see Editorial Board, Brandon Bernard Doesn’t Deserve to

Die, Wash. Post, Nov. 29, 2020—public support is gathering in support of Mr. Bernard. But

applying forfeiture in this instance would deprive Mr. Bernard of over a month’s worth of time

to supplement his clemency application and petition the President for relief.




                                                  6
        Case 1:19-mc-00145-TSC Document 339 Filed 12/01/20 Page 7 of 26




       The same is true of legal remedies for Mr. Bourgeois, who as of this morning had a stay

of execution based on a claim of intellectual disability. That stay was dissolved by the Seventh

Circuit today. As a result of Defendants’ unlawful scheduling of Mr. Bourgeois’s execution only

21 days after it served him with notice of the date, Mr. Bourgeois has only ten days in which to

complete briefing on a petition for writ of certiorari and an application for stay of execution in

the Supreme Court – and on a claim that convinced the district court that Mr. Bourgeois is

probably intellectually disabled under current legal and diagnostic standards. By unlawfully

rushing the execution date, Defendants have deprived Mr. Bourgeois of the opportunity to

prepare and file a professionally appropriate certiorari petition in the regular course, and to have

the Justices consider, research, and debate the issues presented during a full review and without

the urgency of an imminent execution date.

       The same circumstances hamper Mr. Bourgeois’s clemency efforts. Sentence

commutations are disfavored when, as here, “other forms of judicial or administrative relief are

available.” 28 C.F.R. § 1.3. And the timeline impedes the factual development of clemency

efforts because an expert cannot administer an up-to-date IQ test without facing the COVID-

related hazards that plague USP Terre Haute. See ECF No. 329 (Opposition to Motion to

Dismiss Higgs’ As-Applied Eighth Amendment Claim), at 5.

       2.      The United States is also incorrect that res judicata or the law of the case doctrine

bars Mr. Bernard’s and Mr. Bourgeois’s claim that the FDPA requires that they have at least 91

days’ notice of their execution dates. Even assuming for the sake of argument that Mr. Bernard’s

and Mr. Bourgeois’s FDPA claim in their Supplemental Complaint would normally be subject to

res judicata, the Supreme Court has held that res judicata applies only when there has been “a

final judgment on the merits of an action.” Allen v. McCurry, 449 U.S. 90, 94 (1980). Where,


                                                  7
        Case 1:19-mc-00145-TSC Document 339 Filed 12/01/20 Page 8 of 26




however, there was “only a dismissal for lack of subject matter jurisdiction,” and “no final

judgment on the merits of the previous action,” res judicata does not apply. Osei v. Standard

Chartered Bank, No. CV 19-1644-RC, 2020 WL 1277511, at *2 (D.D.C. Mar. 17, 2020), aff’d,

No. 20-7026, 2020 WL 5666696 (D.C. Cir. July 9, 2020); see, e.g., Allen v. Brown, 320 F. Supp.

3d 16, 36 (D.D.C. 2018) (“A dismissal for lack of subject matter jurisdiction is not a judgment

on the merits.” (internal quotation marks omitted)); 10A C. Wright, A. Miller, & M. Kane,

Federal Practice & Procedure § 2713 (4th ed.) (“If the court has no jurisdiction, it has no power

to enter a judgment on the merits … .”).

        There has been no final judgment on the merits of Plaintiffs’ FDPA claim. The Court of

Appeals rejected the government’s request that it rule on the merits of Plaintiffs’ FDPA claim,

stating that it would “decide no more than what is necessary to resolve the appeal.” In re Fed.

Bureau of Prisons’ Execution Protocol Cases, No. 20-5329, 2020 WL 6750375, at *11 (D.C.

Cir. Nov. 18, 2020). It instead “agree[d] with the district court that there [was] no live

controversy” on Plaintiffs’ FDPA claim, as there was “no concretely aggrieved plaintiff.” Id. As

a result, there is no judgment on the merits of the FPDA claim to which this Court would apply

res judicata. 1

        For the same reason, the government’s law of the case argument also fails. That doctrine,

like res judicata, “presumes a hearing on the merits.” United States v. Hatter, 532 U.S. 557, 566



   1
     While this Court expressed “skepticism” in its Order denying Rule 59(e) relief as to whether
Plaintiffs could show irreparable harm due to Defendants’ lack of compliance with Texas’s
requirement that executions take place after 6 p.m., it ultimately ruled that the government’s
compliance with Orlando Hall’s request to be executed after 6 p.m. prevented Plaintiffs from
making a challenge on the merits of the FDPA. ECF No. 305, at 8, 9. In any event, even if this
Court’s Order was a ruling on the merits, it did not address the merits of the distinct new claim
that Mr. Bernard and Mr. Bourgeois have raised here—and as discussed above, the operative
D.C. Circuit decision affirmed this Court’s earlier decision only on jurisdictional grounds.

                                                  8
        Case 1:19-mc-00145-TSC Document 339 Filed 12/01/20 Page 9 of 26




(2001); see 18B E. Cooper, Federal Practice & Procedure Juris. § 4478 n. 46 (2d ed.) (“Law of

the case arises only when an issue is decided expressly or by necessary implication.”). Because

the D.C. Circuit explicitly declined to reach the merits of Plaintiffs’ claims, law of the case does

not bar Mr. Bernard and Mr. Bourgeois’s FDPA claim.

       3. The government is likewise incorrect that Mr. Bernard and Mr. Bourgeois were

required to file a Rule 60(b) motion or a Rule 59(e) motion in order to present their claim that

Defendants must provide 91 days’ notice of their execution dates. Mr. Bernard and Mr.

Bourgeois do not seek reconsideration of the Court’s judgment on Count V of their Amended

Complaint, and they do not seek relief from judgment on that claim. Instead, as discussed above,

supra pp. 3-4, they present a new claim, and this Court was correct to give them leave to file that

new claim in their Supplemental Complaint.

       In Count V of their Amended Complaint, Plaintiffs contended that Defendants’ Protocol

violated the APA because “Defendants have failed to provide notice of which States’ procedures

they will follow and what changes they will make to comply with the binding law of those

States.” ECF No. 92 at ¶ 146. As the course of litigation has made clear, each instance of the

Defendants’ noncompliance with various States’ laws has presented a separate claim for relief

for violation of the FDPA that each affected plaintiff has had to assert separately, after it arises,

and that the Court has resolved separately with respect to each claim. Cf. ECF No. 81

(recognizing that “circumstances” could “warrant . . . a separate filing” “with regard to the issues

that are particular to” each plaintiff). For the reasons stated above, supra pp. 3-4, Mr. Bernard

and Mr. Bourgeois raised an FDPA claim based on the Texas 6 p.m. requirement, but did not

contend prior to receiving their execution dates and discerning their irreparable harm that the




                                                  9
       Case 1:19-mc-00145-TSC Document 339 Filed 12/01/20 Page 10 of 26




United States was not following Article 43.141(c)’s 91-day notice requirement. 2 At most,

therefore, this Court’s judgment on Count V addressed the FDPA violations then in dispute —

that is, Plaintiffs’ claim based on the 6 p.m. requirement. The Court declined to find a live

controversy on that claim.

       Given the narrow reach of that judgment — it addressed only the specific 6 p.m. claim,

and in any event declined to definitively resolve the parties’ respective rights concerning that

claim — Plaintiffs do not need any relief from that judgment in order to bring a distinct claim

based on the 91-day requirement in Article 43.141(c). That is a new claim; that is why Mr.

Bernard and Mr. Bourgeois then filed their Supplemental Complaint, raising in response to the

government’s newly-announced FDPA violation their new claim that Defendants’ actions were

unlawful under the APA because they “violated Mr. Bourgeois’s and Mr. Bernard’s rights under

the FDPA because those actions violate the Texas statutory requirement that an execution date

may not be scheduled earlier than the 91st day after the date of the notice setting the execution

date.” ECF No. 334, at ¶¶ 16-17. The Court properly granted Mr. Bernard’s and Mr. Bourgeois’s

motion to file the supplemental complaint, and the government has provided the Court no reason

to reverse course.

       Put another way, a ruling for Plaintiffs on their Article 43.141(c) claim would be entirely

consistent with the earlier judgment on Count V. Thus, if the earlier judgment presents any sort




   2
     As Defendants appear to acknowledge (Resp. at 14), Plaintiffs’ reference to the 91-day
notice requirement in their reply in support of their Rule 59(e) motion was in the context of
resetting an execution date after midnight of the day an execution was supposed to take place.
See ECF No. 298 at 8 n.3. The Court did not separately address that argument as framed in
Plaintiffs’ reply — and in finding that no live controversy existed, the Court certainly did not
implicitly rule on a separate, unasserted claim that Defendants’ failure to comply with the 91-day
notice rule in the first instance caused irreparable harm.

                                                 10
       Case 1:19-mc-00145-TSC Document 339 Filed 12/01/20 Page 11 of 26




of hurdle to Plaintiffs’ assertion of this new claim, it would arise from the preclusion or

forfeiture principles that govern when a plaintiff has not brought a claim that it could have, not

from Rule 60(b)—but those principles do not preclude this claim for the reasons stated above.

       In the alternative, Plaintiffs have met the standard for relief under Rule 60(b)(6). Rule

60(b)(6) allows courts to grant “relief from a final order when the equities so compel,” Malta Irr.

Dist. v. FERC, 955 F.2d 59, 65 (D.C. Cir. 1992) (Ginsburg, J.), that is, when “such action is

appropriate to accomplish justice.” Klapprott v. United States, 335 U.S. 601, 615 (1949). The

D.C. Circuit has interpreted Rule 60(b)(6) to require “extraordinary circumstances,” PETA v.

United States Dep't of Health & Human Servs., 901 F.3d 343, 355 (D.C. Cir. 2018), and this case

so qualifies. As noted above, Mr. Bernard’s and Mr. Bourgeois’s execution dates were set after

they filed their Rule 59 Motions and they had no reason to believe that the United States would

not comply with Texas law. And as discussed further below, see infra pp. 16-19, Mr. Bernard

and Mr. Bourgeois face the irreparable harm of being unable to fully litigate their claims and

pursue clemency, the precise harm that Article 43.141(c) was meant to avoid. See ECF No. 336

at 8-9. It would “accomplish justice” to evaluate Mr. Bernard’s and Mr. Bourgeois’s claim on the

merits in these extraordinary circumstances.

       B.      Mr. Bernard’s and Bourgeois’s Recently-Set Execution Dates Violate a Texas
               Statute that Binds Defendants Through the FDPA

       Plaintiffs are likely to succeed on the merits of their claim that Defendants are bound by

the FDPA to follow Article 43.141(c), which governs the scheduling and implementation of a

death sentence. See ECF No. 261 (Memorandum Opinion) at 29 (holding that the FDPA requires

the government to follow state statutes that govern “the time, date, place, and method of

execution[.]”). Defendants offer several responses, all of which are meritless.




                                                 11
       Case 1:19-mc-00145-TSC Document 339 Filed 12/01/20 Page 12 of 26




       Defendants first contend that this Court has previously ruled that the FDPA does not

apply to “statutes governing state courts’ scheduling powers[.]” Resp. at 15-16. Defendants

misapprehend the Court’s rulings, which hold that although the FDPA does not apply to statutes

that govern which officials set an execution date (i.e., Georgia state judges as opposed to the

federal government), ECF No. 263 at 4-5, 3 it does apply to statutes that govern when an

execution is permitted to be scheduled under state law. See ECF No. 261 at 30. Specifically, this

Court held that Texas’s statutory requirement that a prisoner’s attorney be notified of an

execution warrant “governs when death is to be effectuated” and therefore Defendants are bound

under the FDPA “from rescheduling an execution after normal court hours . . . without providing

notice to the prisoners’ attorneys[.]” Id. 4 This Court also held that Defendants must comply with

Tex. Code Crim. Proc. Art. 43.14(a)’s provision mandating that executions take place after 6

p.m. because that statute governs when an execution is permitted to be scheduled. Id. at 30-31. 5

Nor is it, as the Defendants argue, Resp. at 16, “implausible” that state law governs when an

execution may take place but not which officials may so order. By its nature, all state-law rules

governing implementation of state death sentences are directed to the state officials who will



   3
     The statute at issue in ECF No. 263, Georgia Code Ann § 17-10-40, also governs the timing
for the execution date from the date of the execution order. Georgia Code Ann § 17-10-40(a).
This Court did not rule on the merits of that provision, and instead denied the claim based on the
absence of irreparable harm. See ECF No. 263 at 4-5.

   4
     Although the Court did not expressly cite to Tex. Code Crim. Proc. Art. 43.141, the
statutory notification provision which this Court held binding on Defendants is found at Tex.
Code Crim. Proc. Art. 43.141(b-1)(1).

   5
     Lest there be any confusion on the point, Plaintiffs Bernard and Bourgeois hereby reiterate
their insistence and request that Defendants schedule their executions for 6 p.m. or later in
accordance with Tex. Code Crim. Proc. Art. 43.14(a), as made binding on Defendants by the
FDPA.

                                                12
        Case 1:19-mc-00145-TSC Document 339 Filed 12/01/20 Page 13 of 26




carry them out, yet the FDPA requires that federal officials must abide by the substance of those

state rules.

        Defendants next argue that Article 43.141(c) does not implicate the FDPA because it

does not relate to the time or date of an execution and does not involve procedures that effectuate

death. Resp. at 16-17. This Court has already held, however, that under the FDPA the

government is bound to follow a Texas statute that governs the timing for resetting an execution

date because it “governs when death is to be effectuated[.]” ECF No. 261 at 30. Certainly, then,

the Texas statute that governs the timing for setting an initial execution date governs when death

is to be effectuated.

        Defendants’ attempts to distinguish Article 43.141(c) from Article 43.14(a) are also

unavailing. Both statutes fall within the FDPA’s ambit because they both relate to the time or

date of an execution. Article 43.141 is titled “Scheduling of execution date[.]” Consistent with

this Court’s previous holding that Defendants must comply with Article 43.14(a) “because it is

incorporated into the FDPA by virtue of D.C. Circuit precedent[,]” ECF No. 261 at 30-31, so too

is Article 43.141.

        Defendants cite to four cases to support their position, see Resp. at 17, but those cases

were all decided before this Court issued its Memorandum Opinion on September 20, 2020, see

ECF No. 261, and were either directly or indirectly rejected by this Court. See ECF No. 261 at

28-29 (“The court is not bound by other Circuits’ interpretation of D.C. Circuit precedent and

cannot square their limited reading with the language in either Judge Rao or Judge Tatel’s

opinions.”). This Court explicitly rejected the holdings of Peterson v. Barr, 965 F.3d 549 (7th

Cir. 2020) and United States v. Mitchell, 971 F.3d 993 (9th Cir. 2020) that the FDPA was limited

to state laws governing the mechanical procedures for effectuating death. ECF No. 261 at 28-29.


                                                 13
       Case 1:19-mc-00145-TSC Document 339 Filed 12/01/20 Page 14 of 26




The other two cases cited by Defendants, LeCroy v. United States, 975 F.3d 1192 (11th Cir.

2020) and United States v. Vialva, 976 F.3d 458 (5th Cir. 2020), followed the reasoning in

Peterson and Mitchell. Aside from Vialva, each of these cases was decided in relation to

markedly different state statutory provisions. See Peterson, 965 F.3d at 554 (FDPA does not

apply to “details such as witnesses”); LeCroy, 975 F.3d at 1198 (same); Mitchell, 971 F.3d at

998-99 (Petitioner must show more than a “‘mere possibility’ that the Bureau of Prisons might

use protocols inconsistent with [state] procedures.”). This Court was correct when it reasoned,

based on Judge Rao’s controlling opinion, that the FDPA applies to “details such as time, date,

place, and method of execution[.]”6 ECF 261 at 28-29.

       Finally, Defendants argue that if this Court rules that Defendants are bound by the FDPA

to follow Article 43.141’s timing requirements, it will lead to a parade of horribles, thereby

“making it impossible to carry out executions[.]” Resp. at 17-18. The statutes cited by

Defendants to support this contention, however, do not effectuate death, nor do they relate to the

time, date, place, or method of execution. Thus, those statutes fall outside the scope of the FDPA

and are irrelevant to the pending motion for injunctive relief. Meanwhile, Defendants have

provided no reason that complying with Article 43.141’s timing requirements would make

carrying out executions “impossible,” and there is none.




   6
    The Fifth Circuit’s decision in Vialva evidently overlooked Judge Rao’s statement in her
controlling opinion that “implementation” would include details such as the “time, date, place,
and method of execution,” Execution Protocol Cases, 955 F.3d at 134, as the Vialva court
incorrectly stated that the D.C. Circuit judges agreed that the FDPA would not require
compliance with procedures governing the timing of executions. Vialva, 976 F.3d at 462.

                                                14
         Case 1:19-mc-00145-TSC Document 339 Filed 12/01/20 Page 15 of 26




   II.      PLAINTIFFS BERNARD AND BOURGEOIS WILL SUFFER
            IRREPARABLE HARM ABSENT INJUNCTIVE RELIEF

         Defendants urge the Court to dismiss Plaintiffs’ interest in living out additional months of

their lives, arguing that “[t]his is not a case … like the hypothetical in Ohio Adult Parole Auth. v.

Woodard, 523 U.S. 272, 281 (1998) (plurality), where capital defendants retain a residual life

interest in not being summarily executed.” Resp. at 19. Defendants fail to recognize that in

deciding Woodard, five justices held that the Due Process Clause protects the “life” interest at

issue in capital cases. As Justice O’Connor explained, “[w]hen a person has been fairly convicted

and sentenced, his liberty interest, in being free from such confinement, has been extinguished.

But it is incorrect … to say that a prisoner has been deprived of all interest in his life before his

execution.” Woodard, 523 U.S. at 289 (O’Connor, J., concurring). Justice Stevens, in express

agreement with Justice O’Connor on this point, further explained why it is “obvious” that even a

death-sentenced prisoner retains an interest in his own life for its own sake:

         Thus, we may conclude, for example, that a prisoner has no “liberty interest” in the
         place where he is confined, Meachum v. Fano, 427 U.S. 215, 96 S. Ct. 2532, 49
         L.Ed.2d 451 (1976), or that an at-will employee has no “property interest” in his
         job, Bishop v. Wood, 426 U.S. 341, 96 S. Ct. 2074, 48 L.Ed.2d 684 (1976). There
         is, however, no room for legitimate debate about whether a living person has
         a constitutionally protected interest in life. He obviously does.

         … In [Connecticut Bd. of Pardons v. Dumschat, 452 U.S. 458 (1981)], the Court
         held that a refusal to commute a prison inmate’s life sentence was not a deprivation
         of his liberty because the liberty interest at stake had already been extinguished. Id.,
         at 461, 464, 101 S. Ct. at 2462, 2464. The holding was supported by the “crucial
         distinction between being deprived of a liberty one has, as in parole, and being
         denied a conditional liberty that one desires.” Greenholtz v. Inmates of Neb. Penal
         and Correctional Complex, 442 U.S. 1, 9, 99 S. Ct. 2100, 2105, 60 L.Ed.2d 668
         (1979). That “crucial distinction” points in the opposite direction in this case
         because respondent is contesting the State’s decision to deprive him of life that
         he still has, rather than any conditional liberty that he desires. Thus, it is
         abundantly clear that respondent possesses a life interest protected by the Due
         Process Clause.

Id. at 291–92 (Stevens, J., concurring in part and dissenting in part) (emphases added).

                                                   15
       Case 1:19-mc-00145-TSC Document 339 Filed 12/01/20 Page 16 of 26




       Thus, regardless of whether Article 43.141(c) “provides a right to 90 final days of life for

its own sake,” Resp. at 19, Plaintiffs plainly do have an interest in life for its own sake under the

Due Process Clause. See Woodard, 523 U.S. at 288 (“A prisoner under a death sentence remains

a living person and consequently has an interest in his life.”). Defendants’ act of scheduling

Plaintiffs’ executions in violation of the FDPA impairs Plaintiffs’ constitutionally protected

interest in additional days of life and thus constitutes “categorically irreparable” harm. Nken v.

Holder, 556 U.S. 418, 435 (2009). The Court should reject Defendants’ chilling argument (Resp.

at 19) that ending an individual’s life prematurely does not inflict any irreparable harm because

90 days of “life for its own sake” is not worth anything in that equitable analysis.

       Defendants fare no better arguing about the intent of the Texas statute. Defendants do not

dispute that the statute exists in order to allow the prisoner greater, rather than less, opportunity

to raise legal challenges and to seek executive clemency. See Statement of Points & Authorities

(ECF No. 336), at 7-8; Resp. at 19-22. The “underlying substantive policy” of the statute is to

provide death-sentenced prisoners “a significant time period within which to prepare final

pleadings in either state or federal court.” In re Carter, 541 S.W.3d 743, 744–45 (Tex. Crim.

App. 2017) (Newell, J., concurring); see also 2015 Texas Senate Bill No. 1071, Texas Eighty-

Fourth Legislature (“Requiring sufficient notice of the scheduling of execution dates will ensure

that defendants have an opportunity to fairly prepare for the impending execution.”).

       Defendants seem to suggest that Mr. Bernard and Mr. Bourgeois do not suffer any harm

under the statute unless the harm rises to the level of a winning constitutional claim, such as a

due process attack against the Government’s temporally-restricted clemency procedures. Resp. at

19-21. But Defendants offer no authority for their unstated premise, and there is none. It suffices

for Plaintiffs to demonstrate a “nexus” or causal connection between the harm they face and the


                                                  16
       Case 1:19-mc-00145-TSC Document 339 Filed 12/01/20 Page 17 of 26




statute being violated, Resp. at 22, which they have done by showing that their clemency and

judicial remedies are made more difficult by the wrongful denial of the “significant time period”

that Texas law protectively allows them. See ECF No. 336 at 8-10 & n.3.

       For purposes of the present FDPA claim, it is irrelevant whether the prisoners are likely

to succeed on the merits of other claims that they are litigating elsewhere. See Resp. at 19 (citing

Dunn v. McNabb, 138 S. Ct. 369, 369 (2017)). Plaintiffs already show a likelihood that

Defendants are violating the FDPA by disregarding the Texas 91-day statute, with the result that

the prisoners’ other claims are tangibly impaired. Mr. Bourgeois, for example, is litigating a

claim that he is intellectually disabled and that the Government is forbidden from executing him

under 18 U.S.C. § 3596(c) (“A sentence of death shall not be carried out upon a person who is

mentally retarded.”). A district court stayed Mr. Bourgeois’s execution in March. See Bourgeois

v. Warden, No. 219 CIV 00392, 2020 WL 1154575 at *6 (S.D. Ind. Mar. 10, 2020). That stay

was vacated only this morning, when the Seventh Circuit denied rehearing and issued its

mandate following an adverse panel opinion, and over the dissent of two judges. See Bourgeois

v. Watson, 977 F.3d 620 (7th Cir. 2020) (vacating stay of execution and ordering dismissal of

habeas corpus petition under 28 U.S.C. § 2241); Bourgeois v. Watson, No. 20-1891 (7th Cir.

Dec. 1, 2020) (per curiam order). By disregarding the 91-day requirement and scheduling an

execution for December 11, Defendants have forced Mr. Bourgeois to bring an extremely

expedited petition for certiorari. Once that happens, Defendants will argue that the very urgency

they have unilaterally created justifies the denial of injunctive relief. See Barr v. Lee, 140 S. Ct.

2590, 2591 (2020) (“Last minute stays . . . should be the extreme exception, not the norm.”)

(quoting Bucklew v. Precythe, 139 S. Ct. 1112, 1134 (2019)).




                                                  17
        Case 1:19-mc-00145-TSC Document 339 Filed 12/01/20 Page 18 of 26




        Mr. Bernard continues to litigate his § 2241 habeas petition in the District Court for the

Southern District of Indiana, along with a motion to stay his execution, raising his Brady claim

based on his discovery of the government’s withholding of critical exculpatory evidence.

Bernard v. Warden, No. 2:20-cv-00616 (S.D. Ind. filed Nov. 24, 2020). Mr. Bernard also

continues to pursue executive clemency, and his substantial case for mercy grows stronger by the

day. Indeed, already in the few days over a holiday weekend since the present motion was filed,

public pressure to commute his sentence has continued to build. See, e.g., Editorial Board,

Brandon Bernard Doesn’t Deserve to Die, Wash. Post, Nov. 29, 2020. Although Mr. Bernard did

file a clemency application years ago (contrary to Defendants’ erroneous suggestion otherwise),

as well as an updated application last month, the unlawfully shortened notice period has

prevented him from properly supplementing the years-old information in that application, and

has also cut short the time for prevailing on relevant decisionmakers to grant the application, see

supra p. 6. 7




   7
      The Court also should reject Defendants’ strained argument that Mr. Bernard somehow had
earlier notice of his execution because Mr. Vialva, who was his co-defendant at trial more than
two decades ago, received notice of his execution in July 2020. The government does not argue,
nor could it, that the notice provision of Texas law (or any jurisdiction’s law) can be so satisfied.
Moreover, the mere fact that Mr. Bernard and Mr. Vialva were once co-defendants does not
make them interchangeable human beings for purposes of any relevant legal or clemency
proceedings. Indeed, as detailed in Mr. Bernard’s clemency application and in court records, Mr.
Bernard had a far lesser role than Mr. Vialva in the relevant crimes, as well as in the gang to
which they belonged (evidence the government unlawfully withheld), and has expressed
profound remorse in the two decades since—which is why a majority of surviving jurors at his
trial, as well as a prosecutor who defended his sentence on appeal, have spoken out against his
execution. Mr. Bernard would have had no reason to believe that the government’s setting of an
execution date for Mr. Vialva in July 2020 necessarily portended any setting of an execution date
for him, especially given the dramatic differences in relative culpability and demonstrated
remorse between those two men.

                                                 18
       Case 1:19-mc-00145-TSC Document 339 Filed 12/01/20 Page 19 of 26




           Defendants also argue that Mr. Bernard and Mr. Bourgeois cannot be irreparably harmed

by denial of the 91-day notice period, because both prisoners continue to challenge their death

sentences, both may apply for executive clemency, and neither prisoner has been wholly denied

the right seek such relief or has a separately cognizable claim to redress such a denial. Resp. at

19-22. But a showing of irreparable harm does not require the complete loss of whatever interest

a statute serves to protect. Defendants’ own authority illustrates the point. See Nat’l Wildlife

Fed’n v. Nat’l Marine Fisheries Serv., 886 F.3d 803 (9th Cir. 2018). Upholding an injunction

under the Endangered Species Act, the Ninth Circuit reasoned that a showing of irreparable harm

does not require an “extinction-level threat” – even though the statute’s purpose is to prevent

extinction. Id. at 818.

           And so it is here: Mr. Bernard and Mr. Bourgeois need not show a complete inability to

bring legal claims or to seek executive clemency; it suffices that the loss of 91 days diminishes

those efforts as both Plaintiffs have explained. Even now it is unclear that a clemency petition

from either prisoner will be considered, on account of the press of time. The Department of

Justice’s regulations provide that a petition to commute a sentence should not be filed “if other

forms of judicial or administrative relief are available,” 28 C.F.R. § 1.3, and both men have such

legal remedies pending – including a claim that Mr. Bourgeois is intellectually disabled and that

Mr. Bernard was sentenced to death because the prosecution withheld exculpatory evidence. See

ECF No. 336 at 8-10 & n.3.

    III.      THE BALANCE OF EQUITIES FAVORS INJUNCTIVE RELIEF

           Having mischaracterized Mr. Bernard’s and Mr. Bourgeois’s interest in continuing to live

for the additional 91 days that Texas law affords them through the FDPA, Defendants advance a

comparatively diminished interest in executing the two prisoners next week. Resp. at 22. In

doing so, the Government ignores its own delays over a period of several years. Notwithstanding
                                                  19
       Case 1:19-mc-00145-TSC Document 339 Filed 12/01/20 Page 20 of 26




the public’s interest in the prompt enforcement of criminal judgments, Defendants admit that Mr.

Bernard and Mr. Bourgeois were sentenced to death years ago and completed their initial post-

conviction proceedings in 2014. It is unclear why an FDPA-required postponement of three

months would injure the public beyond the many years of delay that Defendants have already

created. Indeed, the Bureau of Prisons went without an established execution method from 2011

until 2019 – the last six of years of which the Bureau spent engaged in the “final phases of

finalizing the protocol.” See Defendants’ Status Report of July 3, 2013, Roane v. Gonzalez, Case

No. 1:05-cv-02337-TSC (D.D.C.), ECF No. 323 at 1. Defendants’ claimed urgency rings hollow

under the circumstances. See Osorio-Martinez v. Attorney Gen. of the U.S., 893 F.3d 153, 179

(3d Cir. 2018) (“[T]he fact that the Government has not – until now – sought to remove SIJ

[Special Immigration Juvenile] applicants, much less designees, undermines any urgency

surrounding Petitioners’ removal.”).




                                                20
       Case 1:19-mc-00145-TSC Document 339 Filed 12/01/20 Page 21 of 26




                                        CONCLUSION

       For the foregoing reasons, Plaintiffs Bernard and Bourgeois respectfully request that the

Court preliminarily enjoin Defendants from proceeding with their scheduled executions.

Dated: December 1, 2020                     Respectfully submitted,

                                            /s/ Alex Kursman
                                            Alex Kursman, Assistant Federal Defender
                                              Pro Bono Counsel Pursuant to Local Rule 83.2(g)
                                            Shawn Nolan, Chief, Capital Habeas Unit
                                            Federal Community Defender Office, E.D. Pa.
                                            601 Walnut Street, Suite 545 West
                                            Philadelphia, PA 19106
                                            Telephone: 215-928-0520
                                            Email: alex_kursman@fd.org

                                            /s/ Ginger D. Anders
                                            Ginger D. Anders (Bar No. 494471)
                                            Jonathan S. Meltzer (Bar No. 888166546)
                                            Brendan Gants (Bar No. 1031419)
                                            MUNGER, TOLLES & OLSON LLP
                                            601 Massachusetts Ave. NW, Suite 500E
                                            Washington, D.C. 20001-5369
                                            MUNGER, TOLLES & OLSON LLP
                                            (202) 220-1100
                                            Ginger.Anders@mto.com

                                            Counsel for Plaintiff Brandon Bernard




                                               21
       Case 1:19-mc-00145-TSC Document 339 Filed 12/01/20 Page 22 of 26




                                CERTIFICATE OF SERVICE

       I hereby certify that on December 1, 2020, I caused a true and correct copy of foregoing

to be served on all counsel of record via the Court’s CM/ECF system. Pursuant to this Court’s

August 20, 2019 Order, below is a list of all counsel of record. The names marked with an

asterisk (*) have no email provided on the docket and are no longer with the identified firms.

 Alan Burch                                     Paul R. Perkins
 U.S. Attorney’s Office for the District of     Civil Division, Department of Justice
 Columbia                                       (202) 514-5090
 (202) 252-2550                                 Email: Paul.R.Perkins@usdoj.gov
 Email: alan.burch@usdoj.gov
                                                Jonathan Kossak
 Peter S. Smith                                 Civil Division, Department of Justice
 United States Attorney's Office                (202) 305-0612
 Appellate Division                             Email: Jonathan.kossak@usdoj.gov
 (202) 252-6769
 Email: peter.smith@usdoj.gov                   Denise M. Clark
                                                U.S. Attorney’s Office for the District of
 Ethan P. Davis                                 Columbia
 Civil Division, U.S. Department of Justice     (202) 252-6605
 (202) 616-4171                                 Email: Denise.Clark@usdoj.gov
 Email: Ethan.Davis@usdoj.gov
                                                Jean Lin
 Robert J. Erickson                             Civil Division, Department of Justice
 US Department of Justice                       (202) 514-3716
 (202) 514-2841                                 Jean.lin@usdoj.gov
 Email: Robert.erickson@usdoj.gov
                                                Cristen Cori Handley
 Joshua Christopher Toll                        Civil Division, Department of Justice
 KING & SPALDING LLP                            (202) 305-2677
 (202) 737-8616                                 Cristen.Handley@usdoj.gov
 Email: jtoll@kslaw.com
                                                Paul F. Enzinna
 Charles Anthony Zdebski                        ELLERMAN ENZINNA PLLC
 ECKERT SEAMANS CHERIN &                        (202) 753-5553
 MELLOTT, LLC                                   Email: penzinna@ellermanenzinna.com
 (202) 659-6605
 Email: czdebski@eckertseamans.com              Brandon David Almond
                                                TROUTMAN SANDERS LLP
 Gerald Wesley King, Jr.                        (202) 274-2864
 FEDERAL DEFENDER PROGRAM, INC.                 Email: brandon.almond@troutmansanders.com
 (404) 688-7530

                                                1
     Case 1:19-mc-00145-TSC Document 339 Filed 12/01/20 Page 23 of 26




Email: gerald_king@fd.org                 Donald P. Salzman
                                          SKADDEN, ARPS, SLATE, MEAGHER &
Charles Fredrick Walker                   FLOM LLP
SKADDEN, ARPS, SLATE, MEAGHER &           (202) 371-7983
FLOM LLP                                  Email: Donald.salzman@skadden.com
(202) 371-7000
Email: Charles.Walker@skadden.com         Steven M. Albertson
                                          SKADDEN, ARPS, SLATE, MEAGHER &
Alexander C. Drylewski                    FLOM LLP
SKADDEN, ARPS, SLATE, MEAGHER &           (202) 371-7112
FLOM LLP                                  Email: Steven.Albertson@skadden.com
(212) 735-2129
Email: Alexander.Drylewski@skadden.com    Craig Anthony Harbaugh
(*pro hac vice application forthcoming)   FEDERAL PUBLIC DEFENDER, CENTRAL
                                          DISTRICT OF CALIFORNIA
Celeste Bacchi                            (213) 894-7865
OFFICE OF THE PUBLIC DEFENDER             Email: craig_harbaugh@fd.org
Capital Habeas Unit
(213) 894-1887                            Alexander Louis Kursman
Email: celeste_bacchi@fd.org              OFFICE OF THE FEDERAL COMMUNITY
                                          DEFENDER/EDPA
Jonathan Charles Aminoff                  (215) 928-0520
FEDERAL PUBLIC DEFENDER,                  Email: Alex_Kursman@fd.org
CENTRAL DISTRICT OF CALIFORNIA
(213) 894-5374                            Kathryn B. Codd
Email: jonathan_aminoff@fd.org            VINSON & ELKINS LLP
                                          (202) 639-6536
Billy H. Nolas                            Email: kcodd@velaw.com
FEDERAL COMMUNITY DEFENDER
OFFICE FOR THE EDPA                       Robert E. Waters
(215) 928-0520                            KING & SPALDING LLP (202) 737-0500
Email: Billy_Nolas@fd.org                 Email: rwaters@velaw.com

*Jeanne Vosberg Sourgens                  Yousri H. Omar
VINSON & ELKINS LLP                       VINSON & ELKINS LLP
(202) 639-6633                            (202) 639-6500
                                          Email: yomar@velaw.com
William E. Lawler, III
VINSON & ELKINS LLP                       *William E. Hoffman, Jr.
(202) 639-6676                            KING & SPALDING LLP
Email: wlawler@velaw.com                  (404) 572-3383

Evan D. Miller                            Mark Joseph Hulkower
VINSON & ELKINS LLP                       STEPTOE & JOHNSON LLP
(202) 639-6605                            (202) 429-6221
Email: EMiller@velaw.com                  Email: mhulkower@steptoe.com

                                          2
     Case 1:19-mc-00145-TSC Document 339 Filed 12/01/20 Page 24 of 26




Margaret O’Donnell                        Robert A. Ayers
(502) 320-1837                            STEPTOE & JOHNSON LLP
Email: mod@dcr.net                        (202) 429-6401
                                          Email: rayers@steptoe.com
Abigail Bortnick
KING & SPALDING LLP                       Robert L. McGlasson
(202) 626-5502                            MCGLASSON & ASSOCIATES, PC
Email: abortnick@kslaw.com                (404) 314-7664
                                          Email: rlmcglasson@comcast.net
Matthew John Herrington
STEPTOE & JOHNSON LLP                     Sean D. O’Brien
(202) 429-8164                            PUBLIC INTEREST LITIGATION CLINIC
Email: mherrington@steptoe.com            (816) 363-2795
                                          Email: dplc@dplclinic.com
Amy J. Lentz
STEPTOE & JOHNSON LLP                     Shawn Nolan
(202) 429-1320                            FEDERAL COMMUNITY DEFENDER
Email: Alentz@steptoe.com                 OFFICE, EDPA
                                          (215) 928-0520
Gary E. Proctor                           Email: shawn_nolan@fd.org
LAW OFFICES OF GARY E. PROCTOR,
LLC                                       Joseph William Luby
(410) 444-1500                            FEDERAL PUBLIC DEFENDER/EDPA
Email: garyeproctor@gmail.com             (215) 928-0520
                                          Email: joseph_luby@fd.org
Scott Wilson Braden
FEDERAL PUBLIC DEFENDER,                  Pieter Van Tol
EASTERN DISTRICT OF ARKANSAS              HOGAN LOVELLS US LLP
(501) 324-6144                            (212) 918-3000
Email: Scott_Braden@fd.org                Email: Pieter.Vantol@hoganlovells.com

Amy Gershenfeld Donnella                  Jonathan Jeffress
FEDERAL COMMUNITY DEFENDER                KAISER DILLON, PLLC
OFFICE FOR THE EDPA                       (202) 640-4430
(215) 928-0520                            Email: Jjeffress@kaiserdillon.com
Email: amy_donnella@fd.org
                                          Andrew Moshos
David Victorson                           MORRIS NICHOLS ARSHT & TUNNELL
(202) 637-5600                            LLP
HOGAN LOVELLS US LLP                      (302) 351-9197
Email: David.Victorson@hoganlovells.com   Email: Amoshos@mnat.com

John D. Beck                              Alan E. Schoenfeld
HOGAN LOVELLS US LLP                      WILMER CUTLER PICKERING HALE &
(212) 918-3000                            DORR LLP

                                          3
      Case 1:19-mc-00145-TSC Document 339 Filed 12/01/20 Page 25 of 26




 Email: john.beck@hoganlovells.com      (212) 937-7294
                                        Email: Alan.Schoenfeld@wilmerhale.com
 Amelia J. Schmidt
 KAISER DILLON, PLLC                    Kathryn Louise Clune
 (202) 869-1301                         CROWELL & MORING LLP
 Email: Aschmidt@kaiserdillon.com       (202) 624-5116
                                        kclune@crowell.com
 Norman Anderson
 KAISER DILLON PLLC                     Jennifer M. Moreno
 (202) 640-2850                         OFFICE OF THE PUBLIC FEDERAL
 nanderson@kaiserdillon.com             DEFENDER, DISTRICT OF ARIZONA
                                        (602) 382-2718
 Jennifer Ying                          Jennifer_moreno@fd.org
 MORRIS NICHOLS ARSHT & TUNNELL
 LLP                                    Ginger Dawn Anders
 (302) 658-9300                         MUNGER, TOLLES & OLSON LLP
 Email: Jying@mnat.com                  (202) 220-1107
                                        Ginger.anders@mto.com
 Andres C. Salinas
 WILMER CUTLER PICKERING HALE &         *Jonathan S. Meltzer
 DORR LLP                               MUNGER, TOLLES & OLSON LLP
 (202) 663-6289                         (202) 220-1100
 Email: Andres.Salinas@wilmerhale.com
                                        *Brendan Gants
 *Ryan M. Chabot                        MUNGER, TOLLES & OLSON LLP
 WILMER CUTLER PICKERING HALE &         (202) 220-1100
 DORR LLP
 (212) 295-6513                         Timothy Kane
                                        FEDERAL COMMUNITY DEFENDER
 Dale Andrew Baich                      OFFICE, EDPA
 OFFICE OF THE FEDERAL PUBLIC           (215) 928-0520
 DEFENDER                               Email: timothy_kane@fd.org
 (602) 382-2816
 Dale_Baich@fd.org

Dated: December 1, 2020              Respectfully submitted,

                                     /s/ Alex Kursman
                                     Alex Kursman, Assistant Federal Defender
                                       Pro Bono Counsel Pursuant to Local Rule 83.2(g)
                                     Shawn Nolan, Chief, Capital Habeas Unit
                                     Federal Community Defender Office, E.D. Pa.
                                     601 Walnut Street, Suite 545 West
                                     Philadelphia, PA 19106
                                     Telephone: 215-928-0520
                                     Email: alex_kursman@fd.org

                                        4
Case 1:19-mc-00145-TSC Document 339 Filed 12/01/20 Page 26 of 26




                             /s/ Ginger D. Anders
                             Ginger D. Anders (Bar No. 494471)
                             Jonathan S. Meltzer (Bar No. 888166546)
                             Brendan Gants (Bar No. 1031419)
                             MUNGER, TOLLES & OLSON LLP
                             601 Massachusetts Ave. NW, Suite 500E
                             Washington, D.C. 20001-5369
                             MUNGER, TOLLES & OLSON LLP
                             (202) 220-1100
                             Ginger.Anders@mto.com

                             Counsel for Plaintiff Brandon Bernard




                               5
